      Case 1:20-cv-01115-KWR-JFR Document 18 Filed 03/16/21 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MICHAEL VERDUGO,

       Plaintiff,

v.                                                          Case No. 1:20-cv-01115-KWR-JFR

MELANIE UKANWA, M.D.,
MIRANDA DURAN, MARI SANCHEZ,
VIDAL CRESPIN, CHANTEL DAVIS,
AND RITA TORRES,

       Defendants.

                         ORDER REMANDING TO STATE COURT

       THIS MATTER came before the Court on the Stipulated Motion of the parties hereto, the

Court having reviewed the motion and the file and in all other matters being fully informed hereby

FINDS,

       The stipulated motion to remand to state court is WELL-TAKEN, and it is hereby Ordered

that this matter be remanded back to the Fourth Judicial District Court, County of San Miguel,

State of New Mexico. Each party shall pay its own attorney's fees and costs related to Plaintiff’s

motion for remand.

       IT IS SO ORDERED.



                                                    ______________________________
                                                    THE HONORABLE KEA W. RIGGS
                                                    UNITED STATES DISTRICT JUDGE


Submitted and approved

MADISON, MROZ, STEINMAN,
KENNY & OLEXY, P.A.

By: /s/ Paul M. Cash
Gregory D. Steinman
                                                1
      Case 1:20-cv-01115-KWR-JFR Document 18 Filed 03/16/21 Page 2 of 2


Paul M. Cash
P.O. Box 25467
Albuquerque, NM 87125-5467
(505) 242-2177
gds@madisonlaw.com
pmc@madisonlaw.com
Attorneys for Rita Torres

And

ORLANDO MARTINEZ LAW, LLC

Approved via email on 03/15/21
Orlando C. Martinez, Esq.
P.O. Box 4056
Albuquerque, NM 87196-4056
505-510-4269
ocmlawnm@gmail.com
Attorney for Plaintiff


                                   /s/ Paul M. Cash
                                   Madison, Mroz, Steinman, Kenny & Olexy, P.A.




                                      2
